El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 16 de noviembre de 1926 Gregorio Muñoz y otros presentaron en la Corte de Distrito de San Juan una de-manda contra Vicente Montañez solicitando que se expi-diera contra él, de acuerdo con la Ley No. 43, de 1913, tal como quedó enmendada en 1917, un auto de injunction re-quiriéndole para que en lo sucesivo se abstuviera de come-ter los actos que venía realizando en relación con una finca *728de los demandantes n otros análogos y dejara a los deman-dantes en la posesión tranquila de la indicada finca.
Acto seguido la corte dictó nna orden qne copiada á la letra, en lo pertinente, dice:
“Se señala para la vista de este caso el día 29 de noviembre de 1926, a las 9 A. M. debiendo citarse al demandado de acuerdo con lo dispuesto en la Ley No. 43 de 1913.”
El texto del emplazamiento es como signe:
“A VICENTE Montañez, o sea el demandado antes mencionado.— PoR la presente se NOTIFICA a usted ciue se ha presentado en la ofi-cina del Secretario de la Corte de Distrito, del Distrito Judicial de San Juan, Puerto Rico, la demanda de los actores antes citados, en la cual se pide a la Corte que dicte un Injunction requiriendo a Ud. para que se abstenga de poner cercas, mensuras, y verificar cualquier otrq acto análogo de perturbación de la posesión en que se encuentran los demandantes respecto de veinte y cinco cuerdas de terreno, parte de una finca mayor que colinda al Norte con Arturo Michel, al Sur con la quebrada Salada; al Este con Mister Filbrick, y al Oeste con Mister Sordini, Pilar Rosa, Plácida Ma-rrero, Manuel Sinforoso Pérez y Obdulia Morales; radicada en el Barrio Gandelaria, de Toa Baja. — Es Abogado de los demandantes Don José O. Torres, con oficina en San Juan, Calle de: Tetuán nú-mero 5. — Y se notifica a usted que la Corte, de acuerdo con la ley vigente sobre la materia ha señalado para la vista de este caso el día 29 de Noviembre de 1926 a las 9 A. M. Expedida bajo mi firma en San Juan, Puerto Rico, hoy 16 de noviembre de 1926. — (Fir-mado)- — Luis Vergne Ortiz. Secretario.”
Dicho emplazamiento fue diligenciado personalmente, de-jándose en poder del demandado copia del mismo y de la demanda.
El día señalado comparecieron las partes y el demandado se limitó a pedir qne se declarara el emplazamiento nulo por no ajustarse al artículo 89 del Código de Enjuiciamiento Civil, ya que no contenía la fijación del término para que el demandado contestara la demanda, ni prevención de que, si no contestaba, se podría dictar sentencia contra él, y ex-tremos de la sentencia. La moción fué declarada sin lugar, *729señalándose el ocho de diciembre siguiente para la conti-nuación de la vista.
En el nuevo día señalado el demandado no compareció. Eos demandantes leyeron sus alegaciones e introdujeron prueba, y sometieron el caso sin argumentar. Y la corte el 27 de diciembre de 1926, tomando en consideración las ■alegaciones y las pruebas, dictó sentencia declarando con lugar la demanda y en su consecuencia ordenó que se expi-diera el auto de injunction solicitado.
No conforme el demandado interpuso el presente re-curso de apelación. Dos son los errores que señala, siendo el segundo consecuencia del primero, ya que si en verdad el emplazamiento fuera nulo la corte necesariamente habría actuado sin jurisdicción.
Toda la contención del apelante se basa en que el empla-zamiento a que se refiere la sección 3 de la citada Ley No. 43 de 1913 debe reunir todos los requisitos que exige el Có-digo de Enjuiciamiento Civil para los emplazamientos en pleitos civiles.
Se trata de un procedimiento especial, de naturaleza su-maria, y la sección 3 invocada dice: “La corte fijará fe-cha para el juicio en dicha demanda, el cual tendrá lugar dentro de los quince días subsiguientes, debiéndose empla-zar al demandado ocho días antes, cuando menos, al fijado para el juicio.” Eso es todo.
La ley. no habla de contestación, y siendo ello así, nin-guna prevención al efecto es necesaria. Tampoco habla de prevención con respecto a que si el demandado no compa-reciere se dictará sentencia sin más citarlo ni oirlo, como en el caso de desahucio.
El mandamiento contiene, en verdad, todo lo que se ne-cesita para que se entienda que el propósito del legislador ■quedó cumplido. Dicho propósito no es otro que el de la ■celebración de un juicio en el que se ventile inmediatamente la cuestión envuelta, teniendo oportunidad desde luego el •demandado de alegar las defensas que fueren justas y pro-*730cedenteS, sin necesidad de formular contestación por escrito previamente. La sección 4 de la ley dice: “Toda moción o excepción deberá presentarse y verse en el acto del jui-cio” y la 5 agrega: “La corte dictará sentencia sin de-mora indebida.”
Además el demandado en este caso concreto no sólo fué emplazado debidamente para el juicio y a él compareció; si que tuvo la oportunidad de una nueva vista al declararse sin lugar su moción de nulidad. T en esa nueva vista n© se falló solamente por lo alegado en la demanda sino que se practicó, como es debido, prueba y la pruebq al par que la demanda fué apreciada.
Por virtud de todo lo expuesto entendemos que el em-plazamiento es válido y que la corte actuó con jurisdicción. La prueba no se incluye en la exposición del caso.
La sentencia dictada debe confirmarse.
El Juez Asociado Señor Texidor no intervino.